NUMBER 13-17-00610-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                               IN RE BRUCE OLSON


                       On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION

           Before Justices Rodriguez, Benavides, and Longoria
               Memorandum Opinion by Justice Benavides

       Relator, Bruce Olson, filed a petition for writ of mandamus and motion for

emergency relief in the above cause on October 27, 2017.             Through this original

proceeding, relator seeks an order directing the trial court to grant his motion for summary

judgment and grant his request for a temporary restraining order. Through his motion for

emergency relief, relator seeks that this Court stay proceedings until this writ of

mandamus be disposed.

       Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a
clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The relator

bears the burden of proving both of these requirements. In re H.E.B. Grocery Co., 492
S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

      An abuse of discretion occurs when a trial court’s ruling is arbitrary and

unreasonable or is made without regard for guiding legal principles or supporting

evidence. In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig.

proceeding); Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine

the adequacy of an appellate remedy by balancing the benefits of mandamus review

against the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig.

proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig.

proceeding).

      Mandamus relief is generally unavailable when a trial court denies summary

judgment, no matter how meritorious the motion. In re United Servs. Auto Ass’n, 307
S.W.3d 299, 314 (Tex. 2010) (orig. proceeding). Relator has not shown that extraordinary

circumstances justify granting mandamus relief on grounds that the trial court erroneously

denied their motion for summary judgment. See, e.g., id. (granting mandamus relief

under extraordinary circumstances when relator endured one trial in a forum that lacked

jurisdiction, and then a subsequent appeal to the court of appeals and the Texas Supreme

Court, and faced a second trial on a claim that was barred by limitations).

      As a general rule, temporary restraining orders are not appealable, but if the gravity

of the interests and issues involved are sufficiently serious, a trial court’s ruling on a

temporary restraining order can be challenged by mandamus because there is no remedy



                                            2
on appeal. See, e.g., In re Office of the Atty. Gen., 257 S.W.3d 695, 697–98 (granting

mandamus relief directing the trial court to withdraw temporary orders because the Texas

Attorney General presented evidence that Texas could lose federal funding if he was

forced to comply with the orders pending the outcome of proceedings to amend the

underlying child support orders). Here, Olson has not met his burden to show this Court

why the interests and issues involved in this case are sufficiently serious to warrant a

mandamus challenge to the trial court’s order denying his application for a temporary

restraining order.

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not shown himself entitled to the

relief sought. Accordingly, we DENY the petition for writ of mandamus and the motion for

emergency stay. See TEX. R. APP. P. 52.8(a).

       IT IS SO ORDERED.

                                                        GINA M. BENAVIDES
                                                        Justice

Delivered and filed
this 27th day of October, 2017.




                                             3